
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1


EMPLOYMENT AGREEMENT


PARTIES:

    EMPLOYER: TANNING TECHNOLOGY CORPORATION

              ("Tanning" or "Employer")

    and

    EMPLOYEE: GREGORY A. CONLEY

              ("Employee")

AGREEMENT:

    Employer agrees to hire Employee and Employee accepts employment on the
terms and conditions set forth below and in the attached Employee Term Sheet,
which is incorporated into and made a part of this Agreement. Such terms and
conditions are acknowledged by the parties to be good and sufficient
consideration for this Agreement.

    1.  Term.  The term of employment shall be 3 years, unless extended or
terminated sooner as provided herein. Unless either party shall have given the
other party written notice no less than 90 days prior to the then-scheduled
expiration of the employment term, the employment term shall be automatically
extended for successive one-year periods.

    2.  Position/Compensation/Benefits.  Employee's position, compensation and
benefits are specified in the attached Employee Term Sheet.

    3.  Duties/Best Efforts.  Employee agrees to devote Employee's full
professional time and attention to the business of Employer and those duties and
obligations entrusted to Employee and/or as specified by Employee's supervisor
or superiors from time to time. Employee shall at all times perform Employee's
duties faithfully, industriously and to the best of Employee's ability,
experience and talent.

    4.  Confidentiality, Non-Disclosure and Proprietary Rights.  

a.Employee understands and agrees that the following classes of information
(collectively "Confidential Information"), related to Employer's business or to
which Employee may become exposed in the course of his employment, whether or
not in writing and whether or not formally marked, but which is identified as
confidential or which would be reasonably understood to be confidential, are and
shall remain the exclusive and confidential property of Employer:

•data, software, processes, client contacts, client/customer lists, service
techniques, market development and expansion plans, personnel training and
development methods, internal business organization and methods, "Inventions"
(as defined below), and other technical, business and financial information;

•information and data provided to Employer from time to time by third parties on
the understanding and condition that such data and information will be kept
confidential; and

•ideas, processes, software, information, data, or other items that may be
developed by Employee from time to time in the course of the employment
relationship.

Any information that is known to the public (other than as a result of
disclosure by Employee in violation of Employee's confidentiality obligations to
Employer) will not be deemed Confidential Information.

b.Throughout the time Employee is employed by Employer (the "Period of
Employment"), and thereafter, Employee will not use or disclose Confidential
Information, and will take all

--------------------------------------------------------------------------------

reasonable precautions to prevent any person or entity from gaining access to
any of the Confidential Information, other than as required in the performance
of Employee's duties to Employer. In order to satisfy the needs of Employer's
clients and customers, Employee will sign any confidentiality agreement
reasonably requested by such third parties and/or Employer. Employee understands
that he/she is not permitted to use the Confidential Information for his/her own
purposes or benefit.

c.Except in the performance of Employee's duties to Employer, Employee shall not
duplicate in any way or remove from the work premises any property of Employer
or its business associates, including but not limited to any Confidential
Information. At the end of the Period of Employment, Employee will deliver to
Employer all such property, including all copies of materials embodying
Confidential Information, and including, without limitation, files contained on
paper, electronic, optical or other media.

d.Employee hereby agrees to assign, and does hereby assign, to Employer all of
Employee's right, title and interest in or to any and all ideas, concepts,
know-how, techniques, processes, inventions, discoveries, developments,
software, works of authorship, innovations and improvements (collectively
"Inventions") conceived, created or made by Employee during the Period of
Employment, whether alone or in concert with others, whether patentable or
subject to potential copyrights or not, except those that Employee developed or
develops entirely on Employee's own time without using the equipment, supplies,
facilities, or Confidential Information of Employer, and provided that such
Inventions are unrelated to the business of Employer. Employee agrees to
promptly inform and disclose all Inventions to Employer in writing, and with
respect to those Inventions that Employee is required to assign to Employer
hereunder, to provide all assistance reasonably requested by Employer in the
preservation of its interests in the Inventions (such as by making applications,
executing documents, testifying, etc.), such assistance to be provided at
Employer's expense but without additional compensation to Employee so long as
such assistance is provided during the Period of Employment or within 12 months
thereafter. Employee agrees that all such Inventions are Confidential
Information and are the sole and absolute property of Employer.

e.Employee agrees that any work or Invention created by Employee, alone or with
others, during the Period of Employment that is subject to assignment under
paragraph (d) above, and that is eligible for United States copyright protection
or protection under the Universal Copyright Convention, the Berne Copyright
Convention and/or the Buenos Aires Copyright Convention shall be a "work made
for hire" and the sole and absolute property of Employer. In the event that any
such work is deemed not to be a "work made for hire", Employee hereby assigns
all right, title and interest in and to the copyright in such work to Employer,
and agrees to provide all assistance reasonably requested in the establishment,
preservation and enforcement of Employer's copyright in such work, such
assistance to be provided at Employer's expense but without any additional
compensation to Employee so long as such assistance is provided during the
Period of Employment or within 12 months thereafter.

f.In the event that Employer is unable, as a result of inability to find
Employee after a reasonably diligent effort, as a result of the death or
incapacity of Employee, or as a result of the unjustifiable refusal of Employee,
to secure Employee's signature on any documents, applications, or letters
patent, copyright or other analogous protection relating to Inventions or other
proprietary rights, Employee hereby irrevocably designates and appoints
Employer, by its duly authorized officers and agents as Employee's agent and
attorney-in-fact, to act for and on Employee's behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent, copyright, or
other analogous protection thereon with the same legal force and effect as if
executed by Employee.

2

--------------------------------------------------------------------------------



    5.  Non-Competition/Non-Solicitation.  Employee holds an executive position
with Employer in which Employee manages portions of the business operations of
Employer and supervises or oversees other employees. Employee is considered a
key employee of Employer whose efforts are integral to Employer's business and
for which Employee receives commensurately high compensation and benefits. In
addition, Employee has or will become aware of Confidential Information
including the trade secrets, trade practices, and customer lists/names of
Employer, which Confidential Information in the hands of a competitor or
potential competitor would cause substantial loss and damage to Employer and/or
its customers and clients. Finally, Employee will have close customer contact,
which would enable Employee to divert customer trade. Employee acknowledges that
Employee's employment creates a relationship of confidence and trust between
Employer and Employee with respect to the Confidential Information of Employer,
its affiliates, customers and clients. Employee also acknowledges the highly
competitive nature of Employer's business. In consideration of the above
matters, Employee agrees and acknowledges that it is reasonable, necessary and
appropriate in order to protect the immediate interests of and avoid substantial
injury to Employer for Employee to accept restrictions on Employee's right to
work or be employed in a fashion which will compete with Employer's business and
type of business.

Therefore, Employee covenants, agrees to, and accepts the following
restrictions:

a.Employee will not, without the prior written consent of an authorized officer
of Employer, during the Period of Employment, and for 12 months after the
termination of employment for any reason, alone or in concert or cooperation
with any other person or entity, as owner, manager, principal, employee,
investor, shareholder, consultant, or any other type of operator or advisor,
directly or indirectly, engage in the business of, develop, seek to develop,
market, produce or provide any commercial product or service in the nature of
those provided by, or under development by Employer or any of its affiliates
during the Period of Employment. This non-competition obligation shall apply to
North America, Europe, Asia, and any other country where Employer or any of its
subsidiaries or affiliates are actively engaged in or pursuing business during
the Period of Employment. This paragraph (a) shall not prohibit the ownership by
Employee of less than 2% of any publicly traded corporation, provided that
Employee is not otherwise engaged with such corporation in any of the activities
prohibited by this Section 5.

b.During the Period of Employment and for 12 months after termination of
employment for any reason, Employee shall not, directly or indirectly, alone or
in concert or cooperation with any other person or entity, (1) hire an employee,
consultant, agent or representative of Employer or its affiliates, successors or
assigns or solicit the employment or services of any person who is employed by
Employer or its successors or assigns, or any former employee of Employer whose
employment has been terminated for less than three (3) months; or (2) solicit,
directly or indirectly, the business of, or business competitive with Employer's
then current business with, any customer or client of Employer.

c.The time periods of the restrictions set forth in paragraphs (a) and (b) above
shall be extended for any period of time that Employee is in violation of any
provision of this Section 5.

If any court shall determine that the duration, geographic limitations, subject
or scope of any restriction contained in this Section 5 is unenforceable, it is
the intention of the parties that this Section 5 shall not thereby be terminated
but shall be deemed amended to the extent required to make it valid and
enforceable, such amendment to apply only with respect to the operation of this
Section 5 in the jurisdiction of the court that has made the adjudication.

    6.  Cooperation.  In the event of any termination of Employee's employment
for any reason, Employee agrees for a period of 12 months to cooperate
reasonably with Employer, its affiliates,

3

--------------------------------------------------------------------------------

directors, officers and employees and to be reasonably available to them with
respect to continuing and/or future matters arising out of Employee's employment
hereunder or any other relationship with Employer or its affiliates.

    7.  Affiliated Entities.  Employee understands that Employer's business may
be carried out by or in conjunction with affiliated companies or subsidiaries.
Employee agrees that Employee's obligations hereunder, including
confidentiality, non-competition and non-solicitation shall apply equally to the
Confidential Information, business and employees of Employers' subsidiaries and
affiliates. For such purposes, any reference to Employer or Tanning in this
Agreement shall also be deemed to be a reference to its subsidiaries and
affiliates.

    8.  Remedies for Breach.  Employee acknowledges and agrees that the
provisions of Sections 4 through 7 of this Agreement are essential to Employer
and are reasonable and necessary to protect the legitimate interests of Employer
and its affiliates and that the damages sustained by Employer or its affiliates
as a result of a breach of the agreements contained in such Sections will
subject Employer or its affiliates to immediate, irreparable harm and damage,
the amount of which, although substantial, cannot be reasonably ascertained, and
that recovery of damages at law will not be an adequate remedy. Employee
therefore agrees that Employer and its affiliates, in addition to any other
remedy they may have under this Agreement or at law, shall be entitled to
injunctive and other equitable relief to prevent or curtail any breach of any
such provision of this Agreement. In the event suit or action is instituted to
enforce such provisions of this Agreement or any of the terms and conditions of
such Sections, including, but not limited to, suit for a temporary restraining
order or preliminary or permanent injunction, the prevailing party shall be
entitled to costs and reasonable attorneys' fees. Employee waives any right to
the posting of a bond in the event of an issuance of a temporary restraining
order, preliminary injunction or permanent injunction upon the issuance of such
an order by a court of competent jurisdiction. The provisions of this Section 9
shall not prevent Employer or any of its subsidiaries from pursuing any other
available remedies for any breach or threatened breach hereof, including but not
limited to the recovery of damages from Employee.

    9.  Employee Notification Requirement.  During the Period of Employment, and
thereafter for a period of 12 months, Employee will notify Employer of any
change of address, and Employee will identify and notify Employer of each and
any new job or other business activity in which Employee plans to engage,
together with the name and address of the new employer and a reasonably detailed
description of the nature of Employee's new position with such new employer
sufficient for Employer to be able to enforce its rights under this Agreement.

    10.  Former Employment or Work.  Employee represents and agrees, that in
Employee's employment with Employer, Employee shall not breach any obligation of
confidentiality that Employee has to any former employer or client.

    11.  Assignment.  This Agreement, and the duties, obligations and benefits
hereunder shall bind and benefit the parties hereto, and to the extent necessary
to carry out its intentions, the legal and personal representatives of the
parties. This Agreement may not be assigned without the written permission of
the parties.

    12.  Entire Agreement and Amendment.  This Agreement, including the attached
Employee Term Sheet which is incorporated by this reference, constitutes the
entire agreement between Employer and Employee, and any verbal or written
communication between the parties prior to the adoption of this Agreement,
including any offer letter from Employer to Employee, shall be deemed merged
herein and of no further force and effect. Notwithstanding the foregoing,
however, Employee shall continue to be liable for the veracity of any
representations concerning Employee made in connection with his or her job
application to Employer. This Agreement supersedes any conflicting policies
relating to Tanning employees. Except as provided in the attached Employee Term
Sheet, this Agreement may only be altered or amended by a writing signed by
Employee and an authorized officer of Employer and no

4

--------------------------------------------------------------------------------

officer, employee, agent or representative of Tanning has the authority to
orally modify any term of this Agreement.

    13.  Waiver.  Neither the delay nor failure by Employer or Employee to
enforce any provision or exercise any right under this Agreement, nor partial or
single enforcement or exercise of any such provision or right, shall constitute
a waiver of that or any other provision or right.

    14.  Governing Law and Venue.  This Agreement is entered into in Denver,
Colorado, and as such it shall be interpreted and enforced under the laws of the
State of Colorado applicable to contracts made to be performed entirely within
Colorado. Except as necessary to enforce Employer's rights pursuant to Sections
4 through 7 above, to the extent that any action is brought in a court of law in
connection with this Agreement, the exclusive venue for such action shall be a
court of appropriate jurisdiction, including the Federal courts, located in the
City and County of Denver, Colorado.

    15.  Interpretation.  In the event that any one or more provision in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such provision had never been contained herein. If any
provision in this Agreement shall be held to be excessively broad as to
duration, activity or subject in any jurisdiction, it shall be construed by
limiting and reducing the provision which is deemed excessively broad.

    16.  Notices.  Any notice required or permitted by this Agreement shall be
effective when received, and shall be sufficient if in writing and personally
delivered (including by express courier) or sent by certified mail with return
receipt to the address set forth at the end of this Agreement or at such other
address as may by notice be specified by one party to the other.

    17.  Survival.  The provisions of this Agreement which by their nature are
intended to survive, including without limitation the confidentiality,
non-disclosure, non-competition, non-solicitation and cooperation provisions,
shall survive the termination of this Agreement.

    18.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.

    Employee accepts employment with Employer on the above-terms and those set
forth in the attached Employee Term Sheet.

 
   
TANNING TECHNOLOGY
CORPORATION, a Delaware
corporation (Employer)   EMPLOYEE
By: /s/ FREDERICK H. FOGEL   
 
/s/ GREGORY A. CONLEY   
Printed Name: Frederick H. Fogel
 
Gregory A. Conley
Title: General Counsel, SVP, Business Affairs
 
Date: September 14, 2001
Date: September 14, 2001
 
 
 
 
Address and Phone: 4600 South Syracuse St., Suite 1200   1153 Bergen Parkway,
M-184 Denver, CO 80237   Evergreen, CO 80439 303-220-9944   303-567-255

5

--------------------------------------------------------------------------------

EMPLOYEE TERM SHEET

Name of Employee: Gregory A. Conley

1.Position. President and Chief Operating Officer, commencing November 1, 2001.
Employee will report to Larry Tanning. Employer will recommend the election of
Employee to serve as a Class I director until the annual meeting of stockholders
in the year 2003 or until his successor shall have been duly appointed and
qualified. Employer shall consider Employee for promotion to the role of Chief
Executive Officer of Employer no later than 12 months after Employee commences
employment with Employer. If Employer fails to promote Employee to Chief
Executive Officer within the first 12 months of Employee's employment, for the
60 day period following the expiration of such 12 month period Employee will be
entitled to terminate employment with Employer and receive such severance
benefits as Employee would be entitled to if Employer had terminated Employee's
employment without Cause.

2.Compensation and Benefits. a.Salary: Employee will receive a semi-monthly base
salary of $12,500.00, which is equal to an annual salary of $300,000. No
additional compensation will be paid for services as a director of the Employer
or any subsidiary.

b.Incentive Plan: Incentive opportunity of up to $500,000 per annum, for
achieving business and leadership objectives to be mutually agreed with the
executive team within 90 days of commencing employment. The incentive plan will
provide for annual incentive earnings paid in February for the prior fiscal
year, commencing February 2003 for fiscal year 2002. Employee will be entitled
to a guaranteed minimum of $170,000 for such annual incentive payments.

c.Other Payments: Employee will receive the amounts (less applicable deductions
and withholding) described in Exhibit A on the dates set forth opposite such
amounts; provided that Employee is continuously employed by Employer through
each such date.

d.Stock Options: Employee is eligible to participate in the Tanning Technology
Corporation Stock Option Plan, subject to specified terms for vesting,and other
qualifications and conditions of the Plan, and as set forth in the governing
Stock Option Agreement to be executed by Employee.

e.Vacation: Employee is eligible to accrue 20 vacation days per calendar year,
the use of which is to be chosen in consideration of the business needs of
Tanning. The accrual and use of vacation is governed by the Tanning vacation
policy.

f.Other Benefits: Employee is eligible to participate in any life insurance,
disability, medical, dental, pension, profit sharing and retirement programs as
may be made available in Tanning's discretion to Tanning employees of similar
seniority or position within Tanning.
3.Taxes and Related Matters. Employee shall be solely responsible for taxes
imposed on Employee by reason of any compensation and benefits provided by
Employer and all such compensation and benefits shall be subject to applicable
withholding in respect of taxes.

4.Severance. Notwithstanding anything to the contrary in the Employment
Agreement, in the event of termination of employment by Employer without Cause
(other than by reason of death or disability), Employee shall be entitled to a
severance payment in an amount equal to twelve months of Employee's base salary
in effect at the time of termination plus the greater of (x) Employee's
guaranteed minimum annual incentive opportunity in effect at the time of
termination and (y) the amount of the annual incentive payment actually paid to
Employee for the immediately preceding fiscal year, pro rated based on the
number of days elapsed from the start of the current fiscal year up to and
including the date of termination. Such severance will be payable over a
twelve-month period in accordance with the Employer's usual payroll practices.
As a condition precedent to Employee receiving the severance payments described
in the preceding

--------------------------------------------------------------------------------

sentence and any accelerated vesting pursuant to the Option Agreement, Employee
shall be required to execute and not revoke an original of the general release
attached hereto as Exhibit B (with such changes as may be appropriate to reflect
changes in law).

The payment of severance described in this Section 4 and acceleration of the
vesting of Employee's options described in the governing option agreement shall
be the sole compensation payable to Employee on termination of Employee's
employment.

5.Definitions:

    "Cause" shall mean: (i) conduct by Employee thatis materially detrimental to
Employer or reflects unfavorably on Employer to such an extent that Employer's
best interests reasonably require Employee's discharge, (ii) Employee's willful
misconduct or gross negligence seriously detrimental to Employer, (iii) conduct
by Employee that constitutes willful misconduct or gross negligence in the
performance of his duties hereunder, (iv) conduct by Employee that constitutes
fraud or dishonesty, (v) embezzlement of funds or misappropriation of other
property by Employee, (vi) conviction of Employee of a felony or any other crime
that involves fraud, dishonesty, or moral turpitude, (vii) the breach by
Employee of any of the provisions of the Employment Agreement or (viii) the
failure by Employee to perform his duties hereunder after demand for performance
is delivered by Employer that identifies the manner in which Employer believes
Employee has not performed his duties.

    Employee accepts employment with Employer on the terms set forth in this
Employee Term Sheet and the Employment Agreement to which it is attached.

TANNING TECHNOLOGY
CORPORATION, a Delaware
corporation (Employer)   GREGORY A. CONLEY
By: /s/ Frederick H. Fogel
 
/s/ Gregory A. Conley
Printed Name: Frederick H. Fogel
 
Gregory A. Conley
Title: General Counsel, SVP, Business Affairs
 
Date: September 14, 2001
Date: September 14, 2001
 
 

--------------------------------------------------------------------------------

EXHIBIT A


PAYMENT SCHEDULE


Amount


--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

$234,000   November 15, 2001 $230,000   January 15, 2002 $375, 659   February
15, 2002 $380,000   March 15, 2002 $230,000   November 15, 2002

--------------------------------------------------------------------------------

EXHIBIT B


RELEASE


    I, Gregory A. Conley, hereby release and discharge Tanning Technology
Corporation and its successors, predecessors, affiliates, officers, directors,
shareholders, employees, agents, and representatives from any and all liability
or claims of whatever nature, which could be asserted against Tanning arising
out of or in any way relating to my employment with Tanningor my separation
therefrom prior to the date of this Release. This Release specifically includes,
among other things, any and all claims under the federal Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq. I agree not to file suit or file any
complaint or charge with any federal, state, or local agency against Tanning or
the released parties, whether relating to my employment with Tanning or my
separation therefrom.

    I acknowledge that I have been given up to 21 days to consider Release
before signing it. I also acknowledge that I have been encouraged by Tanning to
seek the advice of legal counsel before signing this Release. I understand that
I may revoke this Release within seven days after I sign it by delivering
written notice of my desire to revoke to the Director of Human Resources, North
America at 4600 South Syracuse Street, Suite 1200, Denver, Colorado 80237.

Date:     

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Gregory A. Conley

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
PAYMENT SCHEDULE
RELEASE
